DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 11/20/2020.  Claims 1-12, 14, 16, and 18-20 are pending.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
With respect to the rejection(s) of claim(s) 1-6, 16, and 18-20 under 35 U.S.C. 102(a)(1), the applicant argues that “fixedly” is to be understood as “definitely and permanently placed” based on dictionary definition. However, with this interpretation applicant overlooked the definition that states including “fastened, attached, or placed so as to be firm and not readily movable”.  As such, fixedly does not need to be interpreted so narrowly that something is permanent.  That being said, examiner agrees that Jantzen does not disclose a “stent shaft fixedly coupled to a proximal end of the stent”.  Therefore the rejection of claim(s) 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Jantzen et al. US 2012/0016454 A1 is withdrawn. 
The applicant argues that the combination of Kluck and Hektner renders Kluck unsatisfactory for its intended purpose, teaches away, and changes the principle of operation.  The applicant highlighting paragraph [0006] of Kluck stating that the intended purpose of it system is avoid tearing the interior of vessel was or penetrating a vessel upon retraction.  The examiner disagrees.  The addition of barbs to Kluck does not change the does not change the principle of the Kluck reference (can still be retracted when sheathed, the sheathed stent will avoid tearing or penetration upon retraction). While Kluck does disclose the avoiding “unwanted tears”, the prevention of the tears is made by the use of sheath 16, not .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jantzen et al. US 2012/0016454 A1 (Jantzen) in view of Lootz et al. US 2008/024230 A1 (Lootz).
As to claim 1, Jantzen teaches a stent system, the system comprising: a connector (304) having a connector lumen (hollow area of 304 can be considered a lumen); an elongated outer shaft (301) fixedly coupled to a distal end of the connector (fig. 12a) and to an outer shaft hub (383), the outer shaft having an outer shaft lumen (fig. 12c, lumen containing 340’ and 340”); an elongated pusher shaft (340’, 340”) slideably disposed within the outer shaft lumen and the connector lumen [0040] and fixedly coupled to a pusher shaft hub (342’), the pusher shaft having a first pusher shaft lumen and a second pusher shaft lumen (fig. 12c, lumens holding 352’ and 352”); an elongated inner shaft (352’) slideably disposed within the first pusher shaft lumen and having an inner lumen (see transition from fig. 13 to fig. 15); and a stent 
Lootz teaches a system with a common balloon and balloon expandable stent.  Lootz discloses crimping (fixing) the stent onto the balloon [0005], [0011], [0032].  Furthermore, it is well known in the art of balloon expandable stents that a stent is crimped on to a balloon to keep the stent from moving before expansion of the balloon.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Jantzen when a balloon expandable stent is used to crimp (fix) the balloon expandable balloon in view of Lootz to prevent the stent from moving on the balloon and to prevent unintended expansion of the stent [0011].  Furthermore, it is well known in the art to crimp a balloon expandable stent onto a balloon to secure the stent to the balloon.
As to claim 2, Jantzen teaches the system of Claim 1, further comprising a balloon slideably disposed within the inner lumen (Jantzen recites the if the stent is balloon expandable the system will include a balloon [0023].  
As to claim 3, Jantzen teaches the system of Claim 1, wherein the pusher shaft hub (342) further comprises a first mating feature and the stent shaft further comprises a second mating feature, the first mating feature sized and shaped to engage with the second mating feature (Jantzen discloses 340’ and 340” are fixed to 342, the surfaces of 340’ and 340” that make contact with the anchor and the surface of the anchor that makes contact with 340’ and 340” can be considered mating features).  
As to claim 4, Jantzen teaches the system of Claim 1, wherein the inner lumen is partially sheathed by the inner shaft (fig. 12c).  
As to claim 5, Jantzen teaches the system of Claim 1, wherein the second pusher shaft lumen is partially sheathed by a portion of the pusher shaft (fig. 12c).  
As to claim 6, Jantzen teaches the system of Claim 1, wherein the stent comprises: a radially expandable cylindrical frame or braided mesh having a plurality of struts or wires (fig. 15); and a plurality of protruding features carried by one or more struts (the claim does not recite what is considered a protruding feature, the apexes of the proximal and distal ends of the stent can be considered protruding).

Claim(s) 7-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck US 2012/0101560 A1 in view of Hektner et al. US 2004/0064093 et al. (Hektner).
As to claim 7, Kluck teaches a system for delivering, deploying, and recapturing a stent within a body lumen of a patient, the system comprising: an elongated outer shaft (16) configured to sheath at least a zone of the stent (fig. 2); an outer shaft hub (32) configured to proximally retract and/or distally advance the outer shaft, an elongated pusher shaft (12) configured to distally advance the stent, the stent being fixedly coupled to the elongated pusher shaft (fig. 2, paragraph [0033] of Kluck states that the stent has a fixed connection with the guide wire at 22, even though it does say it is releasable that does not negate the fact that it is fixed); and a pusher shaft hub (28) configured to proximally retract and/or distally advance the pusher shaft, wherein the stent is configured to transform between a low-profile delivery state (fig. 2) and an expanded deployed state (fig. 3).  It should be noted that Kluck fails to teach and wherein, in the deployed state, a plurality barbs carried by one or more struts extend radially outwardly away from the struts and are configured to penetrate a first portion of the body lumen.  Kluck teaches delivering a drug to a vessel wall using a stent [0044].
Hektner teaches a stent for delivering a drug to vessel wall using a stent.  The stent including a plurality barbs carried by one or more struts extend radially outwardly away from the struts and are 
As to claim 8, Kluck teaches the system of Claim 7, further comprising an elongated inner shaft (16a) configured to position a guidewire within the body lumen (the inner shaft 16a is hollow and fully capable of receiving a guidewire), the inner shaft having a partially enclosed inner shaft lumen partially configured to release the guidewire (fig. 4).
As to claim 9, Kluck teaches the system of Claim 8, wherein the guidewire (guidewire is not positively claimed in claim 3) is configured to be released to remove a first catheter from the system and insert a second catheter into the system [0044]
As to claim 10, Kluck teaches the system of Claim 7, further comprising a balloon configured to expand when positioned within a lumen of the stent [0044].
As to claim 12, Kluck teaches the system of Claim 7, wherein the pusher shaft is configured to prevent the stent from advancing proximally while the stent is transitioned from the delivery state to the deployed state (The stent is capable of being deployed by holding shaft 12 in place and pulling back sheath 16. Shaft 12 is directly connected to 12 and so when held in place prevents the stent from advancing).  
As to claim 14, Kluck/Hektner teaches the system of Claim 7, wherein the stent is further configured to transform from the deployed state to a low-profile removal state, and in the removal .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck/Hektner as applied to claim 7 above, and further in view of Eidenschink et al. 6113579 (Eidenschink).
As to claim 11, Kluck teaches the system of Claim 7.  It should be noted that Kluck fails to teach a strain relief element configured to prevent a first of the outer shaft from collapsing upon a second portion of the outer shaft.-43- Attorney Docket No. 097529-0021 Kluck teaches placement through vasculature.
Eidenschink teaches a system with a strain relief that prevents kinking and improves pushability (col. 7, lines 63-66) when navigating tortuous vasculature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention based upon the teaching of Eidenschink to apply the known improvement of adding a strain relief element, to yield the predictable result of preventing kinks and improving pushability when navigating tortuous vasculature.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claims 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. 5639274 (Fischell) in view of Hektner et al. US 2004/0064093 et al. (Hektner)
As to claim 16, Fischell teaches a delivery system for an expandable element, the delivery system comprising:  a connector (40) having a connector lumen (fig. 6); an outer shaft hub (34); an elongated outer shaft (32) fixedly coupled to a distal end of the connector and the outer shaft hub, wherein the elongated outer shaft includes an outer shaft lumen (fig. 6); an expandable element (15); carried by a distal portion of the elongated outer shaft and configured for delivery to a target location 
Hektner teaches a system with a stent having a radially expandable cylindrical frame having struts and barbs carried by the struts (figs. 1, 2), the barbs being circumferentially spaced apart from each other along a circumference formed by the struts (figs. 1, 2). Hektner also teaches that the barbs of the stent are for delivering a drug to vessel wall, and the barbs allow for targeted delivery of the drug to a vessel and allowing the drug to remain at the targeted location longer and more effectively [0005].  Hektner teaches that the drug may include heparin [0040].  Kluck discloses a stent upon which the barbs can be seen as an improvement.  Thus, the manner of enhancing a particular device (stent) was made part of ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Hektner.  Accordingly, one of ordinary skill in the art would have recognized that the barbs would positively allow for targeted delivery of the drug to a vessel and allowing the drug to remain at the targeted location longer and more effectively [0005].
As to claim 19, Fischell as modified teaches the delivery system of Claim 16, wherein the elongated positioning shaft is configured to maintain a position of the expandable element at the target location within the patient during therapy (fig. 7e).  
As to claim 20, Fischell as modified teaches the delivery system of Claim 16, wherein the elongated positioning shaft is configured to maintain a position of the expandable element while the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell/Hetkner as applied to claim 16 above and further in view of Weber et al. US 2010/0069838 A1 (Weber).
As to claim 18, Fischell/Kluck teaches the delivery system of Claim 16.  It should be noted that Fischell/Hetkner fails to teach wherein the expandable element, a portion of the expandable element, the barbs, a portion of barbs, a portion of each of barbs, or a combination there of are biodegradable.  Fischell teaches the use of a metal expandable element and Hetkner teaches the use of a polymer or metal expandable member.  Both being silent to the expandable member being biodegradable.
Weber teaches an expandable member that can comprises a metal [0052], [0061] or a polymer [0053], [0065], and further includes the alternative of a biodegradable polymer [0065], [0068]-[0069].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the device of Fischell/Hetkner to make use of an expandable element made of biodegradable material in view of Weber as an alternative to a metal or polymer that is non-biodegradable as an obvious alternative material as it would provide the enhancement of not needing to retrieve the device after use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishimaru US 2007/0055299; Aiba et al. US 6221096.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Mendoza
/M.G.M/Examiner, Art Unit 3771               
                                                                                                                                                                                         /WADE MILES/Primary Examiner, Art Unit 3771